 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      SHAWN SHERELLE WILLIAMS,
                                                          CASE NO. 3:19-CV-05679-BHS-DWC
11                             Plaintiff,
                                                          ORDER TRANSFERRING CASE
12              v.

13      JAMES KEY,

14                             Defendant.

15
             The District Court has referred this action filed under 42 U.S.C. § 1983 to United States
16
     Magistrate Judge David W. Christel. Plaintiff Shawn Sherelle Williams, proceeding pro se,
17
     initiated this law suit on July 25, 2019. See Dkt. 1. The Court has reviewed Plaintiff’s Proposed
18
     Complaint and finds the proper venue for this case is the Eastern District of Washington.
19
     Therefore, the Court orders this case be transferred to the Eastern District of Washington.
20
        I.      Background
21
             In the Proposed Complaint, Plaintiff alleges the sole Defendant in this case, James Key,
22
     the Superintendent of Airway Heights Corrections Center (“AHCC”), falsely imprisoned
23
     Plaintiff at AHCC. See Dkt. 1-1.
24


     ORDER TRANSFERRING CASE - 1
 1            The Court has not granted Plaintiff in forma pauperis (“IFP”) status, nor has the Court

 2 ordered the Clerk’s Office to attempt service of process. No defendant has appeared in this

 3 action.

 4      II.      Discussion

 5            Venue may be raised by the Court sua sponte where the defendant has not filed a

 6 responsive pleading and the time for doing so has not run. See Costlow v. Weeks, 790 F.2d 1486,

 7 1488 (9th Cir. 1986). When jurisdiction is not based solely on diversity, venue is proper in (1)

 8 the district in which any defendant resides, if all of the defendants reside in the same state; (2)

 9 the district in which a substantial part of the events or omissions giving rise to the claim

10 occurred, or a substantial part of the property that is the subject of the action is situated; or (3) a

11 judicial district in which any defendant may be found, if there is no district in which the action

12 may otherwise be brought. See 28 U.S.C. § 1391(b). When venue is improper, the district court

13 has the discretion to either dismiss the case or transfer it “in the interest of justice.” See 28

14 U.S.C. § 1406(a).

15            Here, it is clear from Plaintiff’s Proposed Complaint his claims arise out of actions

16 committed at AHCC. Dkt. 1-1. AHCC is located in Spokane County, Washington, which is in

17 the Eastern District of Washington. See 28 U.S.C. § 128(a). Further, it appears the only named

18 Defendant, James Key, resides in the Eastern District of Washington. See Dkt. 1-1. Plaintiff has

19 not named any Defendants who are located in the Western District of Washington. Therefore, the

20 Court concludes venue is improper.

21            Because venue is improper, the Court has the discretion to dismiss or transfer the case.

22 See 28 U.S.C. § 1406(a). Plaintiff is a pro se prisoner. See Dkt. 1-1. Further, dismissing the case

23

24


     ORDER TRANSFERRING CASE - 2
 1 and directing Plaintiff to refile in the Eastern District of Washington would cause unnecessary

 2 delay. Therefore, the Court finds transferring, rather than dismissing, this case is appropriate.

 3       III.       Conclusion

 4              The Court finds venue is improper and the interests of justice require this case be

 5 transferred to the proper venue. Accordingly, the Court orders this case be transferred to the

 6 Eastern District of Washington in Spokane and the case be closed. 1

 7              In light of the transfer, the Court defers to the Eastern District of Washington with respect

 8 to Plaintiff’s Application to Proceed IFP (Dkt. 3).

 9              Dated this 23rd day of August, 2019.


                                                                     A
10

11
                                                                     David W. Christel
12                                                                   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23              1
                An order transferring venue pursuant to 28 U.S.C. §1404(a) does not address the merits of the case;
     therefore, it is a non-dispositive matter that is within the province of a magistrate judge’s authority under 28 U.S.C.
24   § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F.Supp.2d 1238, 1241 n. 1 (S.D. Cal. 2013).



     ORDER TRANSFERRING CASE - 3
